RESTRICTED STOCK AWARD

      Name: James Bubeck   Cogent Communications Holdings, Inc.
Grant Date: December 1, 2014
  2004 Incentive Award Plan (the “Plan”)
 
   

1. Grant: Effective as of the Grant Date specified above you have been granted
900 (Nine Hundred) shares of common stock $.001 par value (the “Restricted
Stock”) of Cogent Communications Holdings, Inc. (the “Company”) subject to the
vesting requirement described below.

2. Normal Vesting: You will become vested in 1/13 (one thirteenth) of the shares
of Restricted Stock on December 1, 2015 and in an additional 1/13 (one
thirteenth) of the shares of Restricted Stock on the first day of March, June,
September, and December thereafter, with full vesting December 1, 2018.
Notwithstanding the foregoing, you will become fully vested upon the termination
of your employment by reason of death or disability. Upon termination of
employment other than as provided above you will forfeit any unvested shares of
Restricted Stock

3. Nontransferable: The Restricted Stock or any interest or right therein or
part thereof may not be disposed of by transfer, alienation, anticipation,
pledge, hypothecation, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), until vested, and any attempted disposition prior
thereto shall be null and void and of no effect. The foregoing notwithstanding,
transfers of the Restricted Stock may be permitted for estate planning purposes
with the prior written consent of the Compensation Committee and subject in each
case to the provisions of the Plan and the same restrictions and forfeiture
provisions under this Agreement that the Restricted Stock had in your hands.

4. Dividends/Voting: You will be entitled to vote the shares of Restricted
Stock. However, you will only be entitled to receive any dividends that are paid
on shares of the Restricted Stock once they are vested. Any dividends paid on
unvested shares of Restricted Stock shall be held by the Company, without
interest thereon and paid to you at the time the shares of Restricted Stock on
which such dividends were paid vest.

5. Certificates: The Company shall cause the Restricted Stock to be issued and a
stock certificate or certificates representing the Restricted Stock to be
registered in your name or held in book entry form, but if a stock certificate
or certificates are issued, they shall be delivered to, and held in custody by
the Company until the shares of Restricted Stock vest. You agree to give to the
Company a stock power for all unvested shares of Restricted Stock. If issued,
each such certificate will bear such legends as the Company may determine.

6. No Other Rights: The grant of Restricted Stock under the Plan is a one-time
benefit and does not create any contractual or other right to receive an award
of Restricted Stock or benefits in lieu of Restricted Stock in the future.
Future awards of Restricted Stock, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of the award, the number of
shares and vesting provisions. The grant of Restricted Stock under the Plan does
not entitle you to any rights to remain employed with the Company, nor does it
constitute a contract of employment.

7. Miscellaneous: The shares of Restricted Stock are granted under and governed
by the terms and conditions of the Plan, as may be amended from time to time.
Defined terms used herein shall have the meaning set forth in the Plan, unless
otherwise defined herein.

Cogent Communications Holdings, Inc.

     
by: Dave Schaeffer

Chief Executive Officer

